DETAILED ACTION
This Office Action is in reply to Applicants response after non-final rejection received on September 19, 2022.  Claim(s) 1-7 and 12-24 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Examiner acknowledges the Applicants amendments to claims 1, 5, 7, and 14, in the response filed 09/19/2022.  Claims 8-11 have been previously canceled.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 12-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-7 and 12-24 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for scheduling vehicles which constitutes a process (Step 1: YES).

The Examiner has identified independent method Claim 7 as the claim that represents the claimed invention for analysis and is similar to independent product Claim 1 and system Claim 14.  Claim 7 recites the limitations of (abstract concepts highlighted in italics and additional elements highlighted in bold);
generating vehicle data in a fleet of autonomous vehicles, wherein each of the autonomous vehicles comprises a plurality of connected components, wherein each of the connected components comprises a sensor, wherein the sensor generates connected component wear data included in the vehicle data, and wherein the vehicle data comprises data generated during operation of one or more vehicles of the fleet of autonomous vehicles;
receiving,  by a fleet scheduler, data associated with real-world conditions to generate monitored data, the monitored data comprising demand data, operations data, environmental data, external constraints, maintenance data, and the vehicle data; 
generating predicted data by the fleet scheduler predicting future real-world conditions, the predicted data comprising predicted demand, predicted fleet performance, and predicted maintenance, wherein the predicted maintenance user machine learning to analyze the connected component wear data and predict when the connected components will fail; 
generating a master schedule, by the fleet scheduler, for scheduling vehicle operations based on the monitored data, the vehicle data and the predicted data, wherein the master schedule includes data indicating one or more scheduled vehicle positions, one or more flight plans, and maintenance and service; and 
operating the fleet of autonomous vehicles, by a fleet controller, according to the master schedule, by controlling one or more vehicles of the fleet of vehicles according to the master schedule, wherein controlling the one or more vehicles according to the master schedule comprises sending the master schedules to a fleet controller, the master schedule causing the fleet controller to generate commands according to the master schedule, and to send the commands to one or more vehicles of the fleet of autonomous vehicles, wherein the fleet controller sends the commands to the one or more vehicles of the fleet of autonomous vehicles through an internet-of-things backbone;
receiving, by the fleet scheduler, through the fleet controller, operational data sent from one or more vehicles of the fleet of vehicles; 
generating an updated master schedule by updating the master schedule according to at least the operational data: and 
controlling one or more vehicles of the fleet of vehicles according to the updated master schedule, wherein controlling the one or more vehicles according to the updated master schedule comprises sending the updated master schedule to the fleet controller.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Gathering data, predicting conditions, predicting maintenance based on wear data and scheduling and controlling vehicles recites a concept performed in the human mind.  But for the “autonomous vehicle”, “one or more of a fleet of vehicles”, “using machine learning” and “internet of things backbone” language, the claim encompasses a user collecting data [vehicle data, demand data, maintenance data, environment data, external data, ect.] making predictions, and generate a schedule to operate a fleet using his/her mind.  The merely nominal recitation of autonomous vehicles, generic computers, and a network does not take the claims out of the mental processes grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as concepts performed in the human mind, then it falls within the “Mental Processing” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claim 7 can be performed by a human including gathering data, predicting conditions, and generating a schedule and controlling movement of vehicles. Claim 14 also fails to include any recited computer elements.  The processor and non-transitory computer-readable storage medium storing a program to be executed by the processor in Claim 1 appears to be just software.  Claims 1 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a processor and a non-transitory computer-readable storage medium storing a program to be executed by the processor (Claim 1) no claimed computer hardware (claims 7 and 14). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims1, 7, and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware or generic machine learning amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0053] about implantation using general purpose or special purpose computing devices (fleet scheduler 104 may be implemented as separate processes, programs or portions of one or more programs, or as separate programs on a computer or computer system having multiple computers.) and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 7, and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2-6, 11-13, and 15-24 further define the abstract idea that is present in their respective independent claims 1, 7, and 14 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-6, 8-13, and 15-20 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. The Applicants arguments (Remarks pages 9-12) are directed to the amendments to the claims.  The Argument start with the rejection under 35 U.S.C. § 101.  The Applicant traverses the rejection of the claims and points to the amendments to at least the independent claims. 
The arguments further cite MPEP 2106.04 and the Applicants argue that the claims should be considered as a whole.  The applicants cited the amendments to at least claim 7 with arguments that as claimed the steps are not mental steps and it would not be possible to perform the steps mentally (remarks pages 10-11).  The Applicant specifically cites the receiving data from a vehicle, sending a master schedule to a fleet controller, generate commands for controlling vehicles , and sending commands to vehicles as steps which are not mental steps. 
 
The Examiner does not agree with the argument.   The amendments to the claims do not overcome the rejection.  The claims are still directed to a mental process.  In fact, the method claim limitations do not specifically claim a computer or processor.  The limitations include generic machine learning which is not more than merely using a computer as a tool to perform the abstract idea.  Also, controlling an autonomous vehicle through an internet-of-things backbone [ethernet] is merely receiving or transmitting data over a network [buySAFE, Inc. v. Google, Inc.].  The limitation of collecting data from the vehicle over a network for analysis.  Generating a schedule for the vehicle and controlling the vehicle based on the updated schedule is merely using a computer (not claimed) as a tool for sending and receiving data from the vehicle.  Even the limitation of control is not positively recited as the control can simply be the next scheduled use of the vehicle based on the master schedule.  

Next, the arguments move to the October update to the 2019 PEG and the determination of whether a judicial exception is integrated into a practical application.  The arguments (remarks pages 11-12) state that the claims are directed to a new and novel method for controlling operation of a physical vehicle according to a master schedule.  Thus, the system provides for improvement to the scheduled control of autonomous vehicles that integrates the gathering and analysis of data into a practical application with tangible results. 

The Examiner disagrees with the arguments.  The Examiner does not find integration into a practical application in the claims as the computer in this instance is used as a tool to perform the abstract idea.  The data is being collected from the vehicle over a network, a schedule is managed (by a computer or processor), and the schedule is sent over the network back to the vehicle.  In the absence of a computer or driverless vehicle this constitutes collecting data from a vehicle based on use, determining maintenance and service schedules and determine if the vehicle will be in service or receiving maintenance.  This is not above the capability of the human mind.  The mere application of a computer to collect data, manage a schedule, and send commands does not successfully integrate into a practical application. 

In summary, the Applicants amendments and arguments are insufficient to overcome the rejection under 35 U.S.C. § 101.  The claims are not in condition for allowance as alleged by the Applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        November 18, 2022